                                                                                                    ~, ~~ e
 1
                                                                                                       ~. ~
 2                                                                                         FiLF_~}
                                                                                  =RK, U.S. DISTRICT CQUR
 3
                                                                                         APR I y 2019
 ~~
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
~[1l                                         SOUTHERN DIVISION
11     UNITED STATES OF AMERICA,                         ) Case No. SA CR 17-00080-RHW
12                            Plainriff,                     ORDER OF DETENTION AFTER
                                                             HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                           U.S.C.. § 3143(a)]
                               v.
14
       ALFONSO RAMIREZ RAMIREZ,
15
16                            Defendant.

17
18            The defendant having been arrested in this District pursuant to a warrant issued by
~L•l the United States District Court for the Central District of California, for alleged violations
20     ofthe terms and conditions of his supervised release; and
21           The Court having conducted a detention hearing pursuant to Federal Rule of
22     Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24     A.    (X) The defendant has not met his burden of establishing by clear and convincing
25           evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26           finding is based on:
27           Instant allegations, no bail resources, legal status, prior deportations.
28           and
  1    B.       (X) The defendant has not met his burden of establishing by clear and convincing
 2              evidence that he is not likely to pose a danger to the safety of any other person or the
 3              community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
!
C           Instant allegations, criminal history.

 5           IT THEREFORE IS ORDERED that the defendant be detained pending further
 6     proceedings.

 7
 8     Dated:                 ~
 9
10
                                                                                   i\lVlll.,11
11
                                                            United States          ite Judge
12
13
14
15
16

17
18
19
20
21
22
23
f►~!
25

26
27
28

                                                       2
